DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 of US Application No. 16/561,582 are currently pending and have been examined. Applicant amended claims 1-5.

Invitation to Participate in DSMER Pilot Program
Applicant, by responding to the rejection of claims 1-5 under 35 USC § 101, has chosen not to participate in DSMER Pilot Program. 

Response to Arguments/Amendments
The previous interpretations of the limitations “rotation speed detection module configured to detect” and “torque limitation module configured to limit” in claims 1, 4, and 5 under 35 USC § 112(f) are withdrawn. Applicant amended the claims to remove the generic placeholder “module”.  The corresponding rejections of claims 1-5 under 35 U.S.C. 112(b) are withdrawn. The rejections are moot because the limitations are not longer interpreted under § 112(f).

The previous rejection of claim 3 under 35 USC § 112(d) is withdrawn in consideration of the claim amendments.

Applicant’s arguments, see REMARKS, filed 14 July 2022, regarding the rejections of claims 1-5 under 35 USC § 101 have been fully considered but are not persuasive. The previous rejections are maintained and amended to address amended and new claim limitations. 
Applicant first argues that the new claim limitation “the driving control devices provides a torque limited by a limited torque value to the motor” cannot be “performing an abstract idea nor be performed mentally.” After evaluating this limitation under the § 101 guidelines, Examiner concludes that this limitation is an additional element, not an abstract idea. As an additional element, the limitation does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. In this regard, the limitation, given its broadest reasonable interpretation, encompasses sending a torque limit signal from the control device to the motor. This interpretation is supported in Applicant’s specification at page 10, line 19 to page 12, line 14. The specification discloses that the current control section 31 supplies a command to the power circuit unit 13 via the motor drive control module 23 so as to reduce a current value to the motor in accordance with the limited torque value. The new claim limitation may be interpreted as merely transmitting a torque command determined by the torque limitation circuit to the power circuit unit of the motor. Interpreted in this manner, the limitation represents outputting data from the abstract idea. Outputting data is insignificant extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Further, the limitation represents transmitting and receiving data via a network (i.e., transmitting data from the drive control device to the motor). Transmitting and receiving data via a network is a generic computing function, which is well-understood, routine and conventional activity previously known in the industry. Therefore, the new limitation also does not amount to significantly more than the judicial exception.
Applicant also argues that “A vehicle with a drive control device for controlling a motor which drives the vehicle, the vehicle comprising: the motor..., a speed reducer..., and an oil supply mechanism” where “the driving control device provides a torque limited by a limited torque value to the motor”, is directed to operation(s) that cannot be performed by a mental process and integrates the judicial exception into a practical application. After evaluating these limitations under the § 101 guidelines, Examiner concludes that these limitations are additional element, not an abstract idea. As currently claimed, the motor, speed reducer, and oil supply mechanism do not use or apply the identified abstract ideas. Therefore, these limitations do no more than generally link the use of a judicial exception to a particular technological environment or field of use, which does not integrate the judicial exception into a practical application of that exception. Further, a vehicle having a motor, speed reducer, and oil supply mechanism is well-understood, routine and conventional activity previously known in the industry. Therefore, these limitations also do not amount to significantly more than the judicial exception. The new limitation “the driving control device provides a torque limited by a limited torque value to the motor” does not does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception for the reasons already discussed with respect to Applicant’s first argument.
Finally, Applicant argues that the combination of elements amount to significantly more than the abstract idea. More particularly, Applicant argues that the claimed circuits perform a specific operation set forth in the claims and are not abstract. However, the limitations “rotation speed detection circuit” and “torque limitation circuit”, given their broadest reasonable interpretation, represent a generic computer, such as a processor. For example, in computers, a ‘controller’ is the key component of a computing device that contains the circuitry necessary to interpret and execute electrical signals fed to the device. See https://www.dictionary.com/browse/processor. The circuits, i.e., processors, are recited at a high level of generality in terms of the function that they perform. Therefore, the circuits are merely a computer used as a tool to perform an abstract idea. Therefore, these additional elements do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Examiner suggests amending the claim such that the claim includes limitations that actually operate the motor using the torque limited by the torque limitation circuit. Actual use of the torque limited by the torque limitation circuit would represent an actual application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  

Applicant’s arguments regarding the rejections of claims 1-3 under 35 USC § 102 have been fully considered and are at least partially persuasive. In particular, Examiner agrees that Li does not teach that “a maximum torque of the motor with respect to the same rotation speed becomes smaller as the oil temperature becomes lower”. Therefore, the previous rejections of claims 1-3 under § 102 are withdrawn. However, new rejections of claims 1-3 under § 103 are set forth below.
Applicant’s arguments regarding the rejection of claim 4 under 35 USC § 103 have been fully considered but are not persuasive. Applicant argues that “Li does not teach the features noted above. See also claim 4”, which Examiner interprets to mean the limitation “a maximum torque of the motor with respect to the same rotation speed becomes smaller as the oil temperature becomes lower”, which is the basis of Applicant’s argument regarding claim 1. However, Examiner notes that claim 4 was not amended to include this limitation. Applicant does not point to any other particular limitation in claim 4. Therefore, Applicant’s argument is not persuasive. The previous rejection of claim 4 under § 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “a torque limitation module configured to limit a torque to be generated in the motor, based on the oil temperature obtained by the oil temperature sensor and the rotation speed of the motor detected by the rotation speed detection module, when the oil temperature obtained by the oil temperature sensor is equal to or lower than a predetermined temperature”. The term configured to limit a torque, given its broadest reasonable interpretation, includes merely setting a torque limit. The torque limit is set based on oil temperature information and motor rotation speed information. A person having the oil temperature information and the motor rotation speed information can determine a desired torque limit for the motor by calculating the torque limit using the information or by referencing a torque limit map that is created based on the information. Accordingly, “configured to limit a torque” may be performed mentally. Independent claim 4 incorporates by reference the limitations of claim 1 and further recites “extracts limited torque values, the limited torque values limiting the torques to be generated in the respective motors for left and right drive wheels” and “sets a limited torque value that is smaller between the limited torque values, as a limited torque value for both motors for the respective left and right drive wheels”. Independent claim 5 also incorporates by reference the limitations of claim 1 and further recites “extracts a limited torque value for an oil temperature that is lower between oil temperatures obtained by the respective oil temperature sensors of the drive control devices on the left and right, and a rotation speed that is higher between rotation speeds detected -<22>-by the respective rotation speed detection modules of the drive control devices on the left and right” and “sets the extracted limited torque value as a limited torque value for both motors for respective left and right drive wheels”. In both of claims 4 and 5, extracting a limited torque value, given its broadest reasonable interpretation, includes merely determining a desired torque limit for each motor by calculating the torque limit using the  oil temperature and motor rotation speed information or by referencing a torque limit map that is created based on the information, which can be performed mentally. Setting a limit torque value, given its broadest reasonable interpretation, includes selecting the determined torque limit that is the smallest, which also can be performed mentally. Therefore, claims 1, 4, and 5 recite a judicial exception.
	Even when a judicial exception is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, independent claims 1, 4, and 5 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “the motor for driving the vehicle”, “a speed reducer for reducing a speed of rotation of the motor to transmit the reduced rotation speed to a wheel”, “an oil supply mechanism for supplying lubricating oil to the motor and the speed reducer”, “an oil temperature sensor configured to obtain a temperature of the lubricating oil”, “a rotation speed detection circuit configured to detect a rotation speed of the motor”, “a torque limitation circuit”, and “the driving control device provides a torque limited by a limited torque value to the motor”. As currently claimed, the motor, speed reducer, and oil supply mechanism do not use or apply the identified abstract ideas. Therefore, these limitations do no more than generally link the use of a judicial exception to a particular technological environment or field of use, which does not integrate the judicial exception into a practical application of that exception. In addition, data gathering and data outputting are extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. The claimed oil temperature sensor that obtains temperature of lubricating oil is merely data gathering. The claimed detection module configured to detect rotation speed is also merely data gathering. The limitation “the driving control device provides a torque limited by a limited torque value to the motor” may be interpreted as merely transmitting a torque command determined by the torque limitation circuit to the power circuit unit of the motor. Interpreted in this manner, the limitation represents outputting data from the abstract idea. These data gathering and data outputting limitations do not integrate the judicial exception into a practical application of that exception. Further, merely using a computer as a tool to perform an abstract idea does not integrate the judicial exception into a practical application of that exception. The limitations “rotation speed detection circuit” and “torque limitation circuit”, given their broadest reasonable interpretation, represent a generic computer, such as a processor. For example, in computers, a ‘controller’ is the key component of a computing device that contains the circuitry necessary to interpret and execute electrical signals fed to the device. See https://www.dictionary.com/browse/processor. The circuits, i.e., processors, are recited at a high level of generality in terms of the function that they perform. Therefore, the circuits are merely a computer used as a tool to perform an abstract idea. These additional elements are not meaningful limitations on the judicial exception. Independent claims 4 and 5 include the same additional elements as claim 1. Therefore, claims 1, 4, and 5 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 4, and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Further, oil temperature sensors that obtain a temperature of oil are well-understood, routine and conventional activities previously known to the industry. Further, a vehicle having a motor, speed reducer, and oil supply mechanism is well-understood, routine and conventional activity previously known in the industry. Therefore, these limitations also do not amount to significantly more than the judicial exception. Finally, , given its broadest reasonable interpretation, encompasses sending a torque limit signal from the control device to the motor. This interpretation is supported in Applicant’s specification at page 10, line 19 to page 12, line 14. The specification discloses that the current control section 31 supplies a command to the power circuit unit 13 via the motor drive control module 23 so as to reduce a current value to the motor in accordance with the limited torque value. The new claim limitation ““the driving control device provides a torque limited by a limited torque value to the motor” may be interpreted as merely transmitting a torque command determined by the torque limitation circuit to the power circuit unit of the motor. Interpreted in this manner, the limitation represents transmitting and receiving data via a network (i.e., transmitting data from the drive control device to the motor). Transmitting and receiving data via a network is a generic computing function, which is well-understood, routine and conventional activity previously known in the industry. Therefore, the new limitation also does not amount to significantly more than the judicial exception.
 Accordingly, the additional elements do not amount to significantly more than the judicial exception
Based on the above analysis, claims 1, 4, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “extracts, from the map, a limited torque value for the oil temperature obtained by the oil temperature sensor and the rotation speed of the motor detected by the rotation speed detection module, the limited torque value limiting the torque to be generated in the motor”. Extracting a limited torque value, given its broadest reasonable interpretation, includes merely determining a desired torque limit for the motor by referencing a torque limit map that is correlates torque with oil temperature and motor speed information, which can be performed mentally. The claim also recites the additional element “a storage section configured to store a map in which a value related to limitation on the torque to be generated in the motor is set with respect to an oil temperature and a rotation speed, wherein the torque limitation module”. Data gathering is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Storing a map in a computer is data gathering. Having a “storage section”, i.e., a memory, for the maps, which are used to perform the abstract idea, is merely using a computer to perform the abstract idea. Further, memory and using a memory to store data, such as maps, is both well understood, routine and conventional activities previously known to the industry. Finally, storing data is a generic computing function. Accordingly, the additional element does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites “wherein the motor, a wheel bearing rotationally supporting the wheel, and the speed -<21>-reducer for reducing the speed of the rotation of the motor to transmit the reduced rotation to the wheel bearing form an in-wheel motor drive device”. As noted in the above rejection under 112(d), these recitations are not limiting. Accordingly, claim 3 does not recite any additional elements. Therefore, claim 3 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (JP 2016-073039 A, “Li”) in view of Nishimine et al. (US 2016/0137050 A1, “Nishimine”).

Regarding claim 1, Li discloses a control device for an electric vehicle and teaches:
the motor for driving the vehicle (in-wheel motor drive 8 having a motor 6 and a reduction gear 7 – see at least ¶ [0017]), 
a speed reducer for reducing a speed of rotation of the motor to transmit reduced rotation speed to a wheel (in-wheel motor drive 8 having a motor 6 and a reduction gear 7 – see at least ¶ [0017]), and
an oil supply mechanism for supplying lubricating oil to the motor and the speed reducer (oil supply mechanism circulates oil to the motor 6 and the speed reducer 7 – see at least ¶ [0018]),
the drive control device comprising:
an oil temperature sensor configured to obtain a temperature of the lubricating oil (oil temperature detecting means Sd detects temperature of the oil that cools each motor 6 – see at least ¶ [0030]); 
a rotation speed detection circuit configured to detect a rotation speed of the motor (torque command value is calculated from a torque control table according to accelerator signal and motor rotation speed – see at least ¶ [0045]; i.e., detecting a motor rotation speed is inherent to determine the torque command value); and 
a torque limitation circuit configured to limit a torque to be generated in the motor [ ], based on the temperature of the lubricating oil obtained by the oil temperature sensor and the rotation speed of the motor detected by the rotation speed detection circuit, when the temperature of the lubricating oil obtained by the oil temperature sensor is equal to or lower than a predetermined temperature (motor control unit 29 torque-controls motor 6 according to a switched torque command map – see at least ¶ [0051]; torque command map is switched if temperature detected by the oil temperature detecting means Sd is less than a predetermined temperature – see at least ¶ [0049]; torque command maps calculate an appropriate torque command from a maximum torque control table according to an accelerator signal and a motor rotation speed – see at least ¶ [0045]; each low temperature is correlated with a current command for each torque command value for each motor rotation speed – see at least Fig. 5 and ¶ [0036]), and 
the driving control device provides a torque [ ] to the motor (the motor control unit 29 controls the torque of the motor 6 in accordance with the torque command map – see at least ¶ [0051]). 

Li fails to teach so that a maximum torque of the motor with respect to the same rotation speed becomes smaller as the temperature of the lubricating oil becomes lower; providing the torque limited by a limited torque value.

However, Nishimine discloses a hybrid vehicle that uses a first motor, a second motor, and an engine as driving force sources and teaches:
a torque limitation circuit configured to limit a torque to be generated in the motor so that a maximum torque of the motor with respect to the same rotation speed becomes smaller as the temperature of the lubricating oil becomes lower (an electronic control unit may be configured to reduce an upper limit of the torque output from the first motor as the oil temperature decreases – see at least ¶ [0011], [0016]),
the driving control device provides torque limited by a limited torque value to the motor (motor is controlled such that the load on the planetary gear mechanism decreases as the oil temperature decreases – see at least ¶ [0016]; at S13, torque output from first motor 2 is limited by an upper limit – see at least ¶ [0065]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device for an electric vehicle of Li to provide a torque limitation circuit and providing torque limited by a limited torque value, as taught by Nishimine, to reduce the load on the planetary gear due to oil viscosity as the oil temperature decreases (Nishimine at ¶ [0016]).

Regarding claim 2, Li further teaches:
a storage section configured to store a map in which a value related to limitation on the torque to be generated in the motor is set with respect to an oil temperature and a rotation speed (torque command map is rewritably stored in storage means 35 – see at least ¶ [0028]; torque command maps calculate an appropriate torque command from a maximum torque control table according to an accelerator signal and a motor rotation speed – see at least ¶ [0045]; each low temperature is correlated with a current command for each torque command value for each motor rotation speed – see at least Fig. 5 and ¶ [0036]), wherein the torque limitation circuit extracts, from the map, a limited torque value for the oil temperature obtained by the oil temperature sensor and the rotation speed of the motor detected by the rotation speed detection circuit, the limited torque value limiting the torque to be generated in the motor (motor control unit 29 torque-controls motor 6 according to the torque command map set for each of the motors 6 – see at least ¶ [0027]).  

Regarding claim 3, Li further discloses:
wherein the motor, a wheel bearing rotationally supporting the wheel, and the speed -<21>-reducer for reducing the speed of the rotation of the motor to transmit the reduced rotation to the wheel bearing form an in-wheel motor drive device (motor 6, speed reducer 7, and wheel bearing 4 constitute an in-wheel motor drive device 8 – see at least ¶ [0016]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kanda (WO 2016031663 A).

Regarding claim 4, Li discloses a control device for an electric vehicle and teaches:
the motor for driving the vehicle (in-wheel motor drive 8 having a motor 6 and a reduction gear 7 – see at least ¶ [0017]), 
a speed reducer for reducing a speed of rotation of the motor to transmit reduced rotation speed to a wheel (in-wheel motor drive 8 having a motor 6 and a reduction gear 7 – see at least ¶ [0017]), and
an oil supply mechanism for supplying lubricating oil to the motor and the speed reducer (oil supply mechanism circulates oil to the motor 6 and the speed reducer 7 – see at least ¶ [0018]),
the vehicle being mounted with the two or more drive control devices, in the vehicle left and right wheels being driven independently (left and front wheels each include an in-wheel motor drive device 8, which includes motor 6, speed reducer 7, and wheel bearing 4 – see at least ¶ [0015]; motor control unit 29 torque-controls motor 6 according to the torque command map set for each of the motors 6 – see at least ¶ [0027]),
the drive control device comprising:
an oil temperature sensor configured to obtain a temperature of the lubricating oil (oil temperature detecting means Sd detects temperature of the oil that cools each motor 6 – see at least ¶ [0030]); 
a rotation speed detection circuit configured to detect a rotation speed of the motor (torque command value is calculated from a torque control table according to accelerator signal and motor rotation speed – see at least ¶ [0045]; i.e., detecting a motor rotation speed is inherent to determine the torque command value); and 
a torque limitation circuit configured to limit a torque to be generated in the motor, based on the temperature of the lubricating oil obtained by the oil temperature sensor and the rotation speed of the motor detected by the rotation speed detection circuit, when the temperature of the lubricating oil obtained by the oil temperature sensor is equal to or lower than a predetermined temperature (motor control unit 29 torque-controls motor 6 according to a switched torque command map – see at least ¶ [0051]; torque command map is switched if temperature detected by the oil temperature detecting means Sd is less than a predetermined temperature – see at least ¶ [0049]; torque command maps calculate an appropriate torque command from a maximum torque control table according to an accelerator signal and a motor rotation speed – see at least ¶ [0045]; each low temperature is correlated with a current command for each torque command value for each motor rotation speed – see at least Fig. 5 and ¶ [0036]), and 
the driving control device provides a torque [ ] to the motor (the motor control unit 29 controls the torque of the motor 6 in accordance with the torque command map – see at least ¶ [0051]). 
wherein
the two or more drive control devices share, or separately have, the torque limitation circuit (motor control unit 29 torque-controls motor 6 according to the torque command map set for each of the left and right motors 6 – see at least ¶ [0027]), and the shared torque limitation circuit or at least one of the separate torque limitation circuit extracts limited torque values, the limited torque values limiting the torques to be generated in the respective motors for left and right drive wheels, and sets a limited torque value [ ] (motor control unit 29 torque-controls motor 6 according to the torque command map set for each of the motors 6 – see at least ¶ [0027]), and the driving control device provides a torque [ ] to the motor (the motor control unit 29 controls the torque of the motor 6 in accordance with the torque command map – see at least ¶ [0051]).  

Li fails to teach sets a limited torque value that is smaller between the limited torque values, as a limited torque value for both motors for the respective left and right drive wheels; providing the torque limited by a limited torque value.

However, Kanda discloses a drive control device for a wheel independent drive type vehicle and teaches:
sets a limited torque value that is smaller between the limited torque values, as a limited torque value for both motors for the respective left and right drive wheels (limit values of left and right motors is adjusted to the lower value of the limit value of the left and right motors – see at least ¶ [0040]),
the driving control device provides torque limited by a limited torque value to the motor (torque limit is applied to the wheels – see at least ¶ [0040]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device for an electric vehicle of Li to provide for setting a torque value limit to a smaller value, as taught by Kanda, to obtain a balance between the left and right drive to eliminate unstable behavior.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666